Name: Commission Regulation (EEC) No 3285/85 of 22 November 1985 concerning an amendment to Regulation (EEC) No 484/85 allocating import quotas fixed for certain products originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 85 Official Journal of the European Communities No L 315/5 COMMISSION REGULATION (EEC) No 3285/85 of 22 November 1985 concerning an amendment to Regulation (EEC) No 484/85 allocating import quotas fixed for certain products originating in the United States of America Whereas, at the same time, the allocation of certain quotas should be adjusted in the light of supply require ­ ments, with particular reference to imports effected as at 30 September 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra ­ tion Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 349/84 of 6 February 1984 suspending tariff concessions and increa ­ sing duties under the Common Customs Tariff with regard to certain products originating in the United States of America, and establishing quantitative restrictions with regard to other products originating in that country ('), as amended by Regulation (EEC) No 483/85 (2), and in parti ­ cular Article 3 (2) thereof, Whereas Commission Regulation (EEC) No 484/85 (3), broke down the import quotas fixed for certain products originating in the United States of America into two parts of which the first is distributed amongst the Member States and the second constitutes a Community reserve ; Whereas, in accordance with Article 3 of Regulation (EEC) No 484/85 the reserve must be distributed by 1 December 1985 at the latest ; whereas this does not preju ­ dice the possibility of later adjusting the breakdown among the Member States, mainly to cope with any requi ­ rements arising with particular urgency in certain Member States or to ensure that the impact of the measure does not exceed the objective pursued ; Article 1 The Annex to Regulation (EEC) No 484/85 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on 1 December 1985. It shall apply with effect from 1 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1985. For the Commission Willy DE CLERCQ Member of the Commission (  ) OJ No L 40, 11 . 2 . 1984, p. 1 . (2) OJ No L 59, 27 . 2. 1985, p. 18 . (3) OJ No L 59, 27. 2. 1985, p. 18 . No L 315/6 Official Journal of the European Communities 26. 11 . 85 ANNEX (in 1 000 ECU) NIMEXE code Community quota Quota distribution per Member State Reserve D F I BNL UK IRL DK GR 29.01-71 29 886 1 916 4 896 11 693 10 164 670 3 544 39.02-09, 11 , 12 9 014 1 454 556 1 997 1 027 3 568 150 191 41  93.04-20, 30, 41 , 49, 60 5 463 875 2 865 607 400 441 9 139 127  97.06-10 2 962 664 81 34 160 2 000 5 17 1  97.06-33, 34 4 122 ' 2 580 599 559 284 100    